Supreme Court of Florida
                                  ____________

                                  No. SC17-919
                                  ____________

                           THOMAS LEE GUDINAS,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 30, 2018]


PER CURIAM.

      We have for review Thomas Lee Gudinas’s appeal of the circuit court’s

order denying Gudinas’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Gudinas’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.

2161 (2017). This Court stayed Gudinas’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Gudinas responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Gudinas’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Gudinas is not entitled to relief.

Gudinas was sentenced to death following a jury’s recommendation for death by a

vote of ten to two. Gudinas v. State, 693 So. 2d 953, 959 (Fla. 1997). His

sentence of death became final in 1997. Gudinas v. Florida, 522 U.S. 936 (1997).

Thus, Hurst does not apply retroactively to Gudinas’s sentence of death. See

Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of Gudinas’s

motion.

      The Court having carefully considered all arguments raised by Gudinas, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.


                                         -2-
An Appeal from the Circuit Court in and for Orange County,
     A. James Craner, Judge - Case No. 481994CF007132000AOX

James Vincent Viggiano, Jr., Capital Collateral Regional Counsel, and Ali A.
Shakoor, Assistant Capital Collateral Regional Counsel, Middle Region, Temple
Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Doris Meacham,
Assistant Attorney General, Daytona Beach, Florida,

      for Appellee




                                     -3-